Citation Nr: 1003781	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  02-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
type II, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected diabetic nephropathy associated with 
diabetes mellitus type II.

3.  Entitlement to an increased rating for diabetic 
retinopathy associated with diabetes mellitus type II, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for low back 
disability.  

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reported had active duty service from June 1964 
to June 1972, and active duty training from February 1991 to 
April 1991, and from May 1994 to September 1994.  He was 
awarded the Purple Heart Award and Combat Action Ribbon, 
among other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  These matters 
were remanded in September 2005 for further development.  

Additional evidence with a written waiver of preliminary RO 
review were both received in October 2009.

Although the appeal also originally included the issue of 
service connection for left knee disability, this benefit was 
granted by rating decision in March 2007 and is therefore no 
longer in appellate status.	

In an October 2009 statement, the Veteran representative set 
forth argument regarding service connection for urinary tract 
infection to include as due to the Veteran's service 
connected diabetes mellitus II, car sickness, dizziness, and 
earlier effective date for the Veteran's service-connected 
tinnitus.  It also appears that the Veteran may have raised a 
claim of service connection for cataracts by submitting an 
Internet article as to such disorder.  These matters are 
hereby referred to the RO for clarification and appropriate 
action.  

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a total rating based on individual 
unemployability (TDIU) can be part of a claim for increased 
compensation.  However, in the present case the record shows 
that the Veteran has already been assigned a total rating 
based on individual unemployability, effective from February 
20, 2002.  

The issues of entitlement to service connection for low back 
disability, right knee disability and bilateral wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus type II 
requires insulin and restricted diet with no regulation of 
activities.

2.  The Veteran's service-connected diabetic nephropathy 
associated with diabetes mellitus type II is not manifested 
by albumin with no hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under diagnostic code 7101.

3.  The Veteran's service-connected diabetic retinopathy 
associated with diabetes mellitus type II is manifested by 
visual acuity of 20/30 as the best distant vision obtainable 
after best correction bilaterally.

4.  The Veteran does not have current hearing loss disability 
for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
diabetes mellitus type II have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the Veteran's service-connected 
diabetic nephropathy associated with diabetes mellitus type 
II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.115a (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
diabetic retinopathy associated with diabetes mellitus type 
II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.76, 4.76a, 4.84a, 4.119, and Diagnostic Code 
6099-6006 (2008).  

4.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385  
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice (for 
the November 2002 rating decision) by a letter dated in 
November 2002.  The RO provided additional notice in November 
2002, subsequent to the March 2001 and March 2002 
adjudication.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  
                                                                           
The RO provided the appellant with notice in March 2003, 
August 2003, October 2005 and August 2006, subsequent to the 
March 2001, March 2002, and November 2002 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the November 2002 notice was not provided prior to the 
March 2001 and March 2002 adjudication; and while the August 
2003, October 2005 and August 2006 notices were not provided 
prior to the March 2001, March 2002 and November 2002, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in March 2007 and September 2007 (for hearing 
loss) supplemental statements of the case, following the 
provision of notice in November 2002, August 2003, October 
2005 and August 2006.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the November 2002, March 2003, August 2003, October 2005 and 
August 2006  correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.


Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran VA examinations in July 2005, October 2006 and 
November 2006.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file.  

The Board acknowledges the October 2009 letter from the 
Veteran's representative who stated that the service 
treatment records obtained were incomplete, and specifically 
noted that the records do not include all enlistment and 
separation examinations between 1968 to 1972 and other 
periods of active duty for training.  The Board notes that 
request for records specifically from 1968 to 1972 were 
submitted in July 1976 and in September 1976, and in August 
1976 and October 1976 responses, all available service 
treatment records were provided from this period and from 
July 1964 to July 1965 (when it was noted that the Veteran 
was on active duty for training).  No useful purpose would be 
served by additional requests for the missing records. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claims that the 
severity of his service-connected diabetes mellitus type II, 
diabetic nephropathy associated with diabetes mellitus type 
II, and diabetic nephropathy associated with diabetes 
mellitus type II warrant higher disability ratings.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

I.  Diabetes Mellitus Type II

One of the issues before the Board is entitlement to an 
increased rating for diabetes mellitus type II, currently 
evaluated as 20 percent disabling.  In a statement received 
in December 2002, the Veteran expressed disagreement with his 
20 percent rating.  He stated that he should be rated at 40 
percent due to the severity of his condition and noted that 
he was currently on insulin of 33 units (U) in the morning 
and 36 U in the evening.   

The Board notes that where there is an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The Veteran's service-connected diabetes mellitus type II has 
been rated by the RO under the provisions of Diagnostic Code 
7913.  Under this regulatory provision, a 20 percent rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 50 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

NOTE (1):  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.

NOTE (2):  When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

38 C.F.R. § 4.119, Diagnostic Code 7913.  

An April 2002 private treatment record from Howard Baum, M.D. 
shows that the Veteran has been on twice-daily 70/30 insulin 
and 75/25 Humalog mix over the past several years and that 
the Veteran has had some mild, asymptomatic hypoglycemia at 
bedtime.  The impression was Type II Diabetes Mellitus.  The 
plan was to lower his insulin to avoid hypoglycemia.  
Prevention and treatment of hypoglycemia were reviewed and 
the Veteran was encouraged to carry glucose tablets at all 
times.  

A May 2002 treatment record shows the need to increase the 
Veteran's insulin.  The impression was diabetes mellitus-
inadequate control.

A July 2002 follow-up treatment with Dr. Baum showed that the 
Veteran's diabetes mellitus type II was reportedly stable 
with mild chronic hyperglycemia.  

A November 2002 VA treatment records show that the Veteran 
was on insulin 70/30.

A January 2003 private treatment record from Dr. Baum shows 
that the Veteran took extra insulin at lunchtime when he 
anticipated a large meal.  The diagnosis was stable diabetes 
mellitus type II with mild chronic hyperglycemia.  The 
Veteran was encouraged not to overeat and then match his 
overeating with insulin.  Dr. Baum found that the Veteran 
gained 13 pounds over the last several months.  The Veteran 
believed that he would be exercising more in the coming 
months due to his retirement.  

July 2003 to July 2004 private treatment records from Dr. 
Baum altogether show that the Veteran had type 2 insulin-
requiring diabetes.  At the time, the Veteran reported having 
a few very isolated mild hypoglycemic episodes that resolved 
with carbohydrate intake.  The Veteran was advised to 
maintain good glycemic control in an attempt to prevent 
and/or slow down the progression of the diabetes 
complications.  The Veteran was provided instructions and 
education on detection, prevention and treatment of 
hypoglycemia.  He was encouraged to maintain adherence to a 
2000 calorie American Diabetic Association (ADA) diet to 
avoid blood glucose fluctuations.

A July 2004 VA treatment record shows that the Veteran had 
diabetes mellitus for 13 years and had been treated with 
insulin and tablets.

When the Veteran was afforded a VA examination in July 2004, 
it was observed that the Veteran gained four pounds in the 
last year.  The Veteran reported that he  walked and skipped 
rope at a gym for thirty minutes twice a week.  The 
impression was diabetes mellitus type II, insulin-dependent, 
with marginal control.

An October 2004 treatment record from Dr. Baum shows that the 
Veteran required insulin and that in regards to his dietary 
regimen, he had good adherence with consistent caloric 
intake.  It was observed that the Veteran's weight had been 
relatively stable.  The Veteran reported few very isolated 
mild hypoglycemic episodes that resolve with carbohydrate 
intake.  He was encouraged to maintain adherence to a 2000 
calorie ADA diet to avoid blood glucose fluctuations.  

A November 2004 VA treatment record shows "outside MD: 75/25 
insulin 33U AM, 40U PM."  History of present illness shows 
diet compliance was fair to good and that the Veteran engaged 
in daily exercise.   

A January 2005 treatment record from Dr. Baum shows that the 
Veteran requires insulin.  Regarding the Veteran's dietary 
regiment, the Veteran tried to follow the diet, but admitted 
to multiple dietary transgressions resulting in some weight 
gain.  The Veteran reported few very isolated mild 
hypoglycemic episodes that resolved with carbohydrate intake.  
The Veteran was encouraged to maintain adherence to a 2000 
calorie ADA diet to avoid blood glucose fluctuations.

When the Veteran was afforded a VA examination in November 
2006, he reported some mild hypoglycemic reactions because he 
varied his insulin dose and sometimes would take too much 
insulin in his evening dose of the amount of food that he had 
eaten.  The Veteran stated that he has not had any 
ketoacidosis.  It was noted that the Veteran's activities 
were not restricted due to diabetes and that he was on a 
fairly rigorous exercise program.  Five days a week, he 
walked on a treadmill for one hour at approximately four 
miles an hour and inclined the treadmill seven degrees.  He 
also lifted light weights with his upper body and legs.  The 
VA examiner diagnosed adult onset Type-II diabetes mellitus 
on insulin.  The VA examiner observed that the Veteran was 
currently showing very poor control with elevated HbA1c and 
glucosuria.    

The Board notes that a 40 percent rating is not warranted.  
Although the Veteran's diabetes mellitus type II requires 
insulin, he does not have regulation of activities.  
Furthermore, 50 and 60 percent ratings are also not 
warranted.  While he has hypoglycemic reactions, they 
occurred only a few times, were mild and have not required 
hospitalization.  As seen above, the hypoglycemic reactions 
would resolve with carbohydrate intake.  Further, the maximum 
rating of 100 percent is not warranted as well.  Albeit in 
the December 2002 statement the Veteran reported more than 
one daily injection of insulin and reports have reflected a 
restricted diet, there have been no hypoglycemic reactions 
that required hospitalization.  With the exception of a July 
2003 private treatment record from Dr. Baum reflecting 
progressive weight loss, various treatment reports revealed 
that the Veteran would gain weight.  In addition, there were 
no regulation of activities as the Veteran was able to walk, 
jump rope, lift light weights, and walk on a treadmill.     

Also, staged ratings are not for application since the 
Veteran's diabetes mellitus type II is adequately 
contemplated by the existing 20 percent rating.  The 
preponderance of the evidence is against entitlement to a 
higher rating at this time.  Should the severity of the 
diabetes increase in the future, the Veteran may always file 
a claim for an increased rating. 

II.  Diabetic Nephropathy

Another issue before the Board is entitlement to an initial 
rating in excess of 0 percent for service-connected diabetic 
nephropathy associated with diabetes mellitus type II.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The Veteran's service-connected diabetic nephropathy 
associated with diabetes mellitus type II has been rated by 
the RO under the provisions of Diagnostic Code 7541.  Under 
this regulatory provision, renal involvement in diabetes 
mellitus, sickle cell anemia, systemic lupus erythematosus, 
vasculitis, or other systemic disease process is rated as 
renal dysfunction.  38 C.F.R. § 4.116, Diagnostic Code 7541.

For renal dysfunction, a 0 percent rating is warranted for 
albumin and casts with history of acute nephritis; or 
hypertension non-compensable under diagnostic code 7101.  A 
30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
rating is warranted for constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  A maximum rating of 100 percent is 
warranted where renal dysfunction requires regular dialysis, 
or preludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7101 for hypertensive vascular diseases 
(hypertension and isolated systolic hypertension), a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more, or: systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a  history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more.  A maximum 
rating of 60 percent is warranted for diastolic pressure 
predominantly 130 or more.  

NOTE (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic pressure is 
predominately 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a  diastolic blood 
pressure of less than 90mm.  

NOTE (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

NOTE (3):  Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101.

May 2004 and November 2004 VA treatment records show that the 
Veteran was taking blood pressure medication.  The highest 
blood pressure reading is reflected in a November 2003 VA 
treatment record that shows a reading of 135/74.  The most 
recent blood pressure reading of record is reflected in a 
July 2007 VA treatment record that showed blood pressure 
readings of 91/55 and 100/60.  

An April 2002 private treatment record from Dr. Baum showed 
possible diabetes mellitus nephropathy. 

A January 2003 private treatment record from Dr. Baum shows 
that the Veteran had stable mild diabetes mellitus 
nephropathy.

When the Veteran was afforded a VA examination in July 2004, 
the VA examiner diagnosed diabetic nephropathy of eight years 
duration, controlled on Lisinopril.  

Overall, the preponderance of the evidence is against 
entitlement to a compensable rating.  Here, while albumin 
remained constant, there were no reports of hyaline and 
granular casts or red blood cell; or, transient or slight 
edema or hypertension.  The Board notes that October 2003 to 
November 2004 VA treatment reports and a January 2003 
treatment report from Dr. Baum reveal "no edema."  A 60 
percent rating is also not warranted since there was no 
edema, no evidence a definite decrease in kidney function, or 
(as explained above) even hypertension pursuant to Diagnostic 
Code 7101.  An 80 percent and maximum rating of 100 percent 
are also not warranted given that there was no edema, and 
since BUN and creatinine were less than 40 mg% and less than 
4mg%, respectively, as reflected in January 2003 to January 
2005 results from Clinical Pathology Laboratories, Inc. and 
various VA treatment records from February 2002 to July 2007, 
and VA examinations in July 2004 and November 2006. 

Also, staged ratings are not for application since the 
Veteran's diabetic nephropathy is adequately contemplated by 
the existing 0 percent rating during the entire time period 
in question.

III.  Diabetic Retinopathy

Another issue before the Board is entitlement to an increased 
rating for diabetic retinopathy associated with diabetes 
mellitus type II, currently evaluated as 10 percent 
disabling. 

Again, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco, 7 Vet. App. 55.  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 505.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The Veteran's service-connected diabetic retinopathy 
associated with diabetes mellitus type II has been rated by 
the RO under the provisions of Diagnostic Code 6099-6006.  

The regulations for the rating of eye disabilities were 
recently amended.  However, the new rating criteria are 
applicable to applications for benefits received by VA on or 
after December 10, 2008.  Here, however, the Veteran's 
informal claim (in the form of a VA examination) is dated in 
February 2002.  See Notice, 73 Fed. Reg. 66543, 66544 
(November 10, 2008).  Therefore, the new rating criteria are 
not for application, here.     

Diagnostic Code 6099 indicates that the diabetic retinopathy 
is rated by analogy under a closely related injury 
(Diagnostic Code 6006 for retinitis) in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under the old criteria, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
upon the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable 20/50 and vision in the 
other eye is correctable to either 20/40 or 20/50; (2) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/40; (3) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40; and (4) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A February 2002 letter from Bert C. Bryan, M.D., P.A., noted 
that there was no evidence of diabetic retinopathy and that 
visual acuity was 20/20 in each eye.

Private treatment records from April 2002 to January 2005 
altogether show that Dr. Baum found no evidence of active DM 
retinopathy.  

However, when the Veteran was afforded a VA examination in 
July 2004 specifically for diabetes mellitus type II, the VA 
examiner found diabetic retinopathy of the left eye of five 
years duration stable with no treatment.  

When the Veteran was afforded a VA eye examination in July 
2004, the VA examiner observed that the Veteran has diabetes 
mellitus with ocular complications trace diabetic retinopathy 
manifested by two microaneurysms in each eye.  It was noted 
that the retinopathy was not clinically significant at the 
time.  It was noted that it was indeed fortunate the Veteran 
was taking virtually perfect care of his diabetic condition.  
While vision ranged from 20/20 to 20/100, the best distant 
vision obtainable after correction by glasses was 20/20 
bilaterally.  

An October 2006 VA examination shows that the Veteran had 
mild diabetic retinopathy in each eye.  The eye examination 
showed results ranging from 20/20 to 20/60.  Nevertheless, 
the best distant vision obtainable after correction by 
glasses was 20/20 bilaterally.   

The Board notes that in an August 2009 letter, Dr. Bryan 
reported that in April 2009, the best corrected visual acuity 
was 20/30 in each eye and that the nonproliferative diabetic 
retinopathy was still evident and mild in degree.  

Overall, a 20 percent rating is not warranted.  Currently, 
the Veteran's best corrected visual acuity is 20/30 
bilaterally.  There was no evidence of any of the following: 
(1) vision in one eye that is correctable to 20/70 and vision 
in the other eye is correctable to 20/50; (2) vision in one 
eye that is correctable to 20/100 and vision in the other eye 
that is correctable to 20/50; (3) vision in one eye that is 
correctable to 20/100 and vision in the other eye that is 
correctable to 20/40; and (4) vision in one eye that is 
correctable to 20/200 and vision in the other eye that is 
correctable to 20/40.
  
The Board notes that staged ratings are not for application 
since the Veteran's diabetic retinopathy associated with 
diabetes mellitus type II is adequately contemplated by the 
existing 10 percent rating.  The preponderance of the 
evidence is against entitlement to a higher rating. 

Extraschedular Consideration

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran with 
regard to the increased rating issues fit squarely with the 
criteria found in the relevant Diagnostic Codes for those 
disabilities.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is 
not warranted.

Service Connection

The Veteran is also claiming service connection for bilateral 
hearing loss due to in-service exposure as an infantryman in 
Vietnam and as a percussionist for the Marine Corps marching 
band.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of bilateral hearing loss.  On 
various reports of medical examination from January 1965 to 
January 1996, clinical evaluation of the ears was normal.  On 
various reports of medical history from October 1993 to 
January 1996, including an undated report, the Veteran 
checked the appropriate box to deny a past and present 
history of ear trouble.  Whispered voice tests reflected in 
reports of medical examinations from January 1965 and 
February 1968 measured 15/15.    

Although the Veteran's service treatment records do not 
contain any documentation of any bilateral hearing loss 
during service, the VA has determined that the Veteran did 
engage in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable and the Veteran's assertions 
regarding the combat-related bilateral hearing loss are 
accepted despite the lack of supporting documentation in 
service treatment records.  The Veteran, however, must still 
submit evidence establishing a casual nexus between an in-
service event and his current disability.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  

The Board additionally notes that in reviewing audiological 
testing during service in June 1964, January 1987, October 
1993, and January 1996, it appears that test results 
suggested some worsening of hearing acuity.  The Board notes 
that this is potentially significant because if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  See Id.

VA treatment records show that the Veteran was first seen 
post service for his ears in November 2000 which is 6 years 
after service.  Significantly, the November 2000 VA treatment 
record reveals that the Veteran did not complain of hearing 
loss.  The Veteran had reported a history of jet engine noise 
exposure, explosions, rifle fire, etc. while stationed in 
Vietnam.  An audiogram reveals that the Veteran had normal 
auditory thresholds, and speech reception threshold and 
discrimination were completely within normal limits. 

When the Veteran was afforded a VA examination in October 
2006, he reported being exposed to loud noises an infantryman 
stationed in Vietnam and as a percussionist in the Marine 
Corp marching band.  Subsequent to service, he worked in a 
warehouse operating forklifts without hearing protection.  
Afterwards, he was employed as a letter carrier for the 
postal service from 1975 to 2003.  He shared that he attended 
concerts and loud sporting events regularly and that he felt 
a "vacuum in his head" after being around loud noises.  He 
reported that this started after he returned from Vietnam.

After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA audiologist 
diagnosed bilateral mild sensorineural high frequency hearing 
loss.  She noted that a review of his service treatment 
records show that hearing was within normal limits at 500 Hz 
to 6000 Hz at enlistment and was within normal limits in 1996 
from 500 Hz to 6000 Hz.  She stated that since there was no 
change in hearing at the time of enlistment to years after 
separation in 1996, the Veteran's mild hearing loss is not 
related to his military noise exposure.  

Although some of the above medical evidence refers to hearing 
loss, it is important to understand that by regulation, VA 
compensation may only be granted for hearing loss disability 
as defined by 38 C.F.R. § 3.385.  In this case, the evidence 
does not show that the Veteran has current hearing loss 
disability for VA purposes as defined by this regulation.  
The October 2006 VA examination revealed that auditory 
threshold from 500 to 4000 Hz was less than 40 decibels.  
Further, there were not at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz were 26 decibels or greater.  
Bilaterally, there was only one frequency of 30 decibels 
which was found at 4000 Hz.  Moreover, speech recognition 
scores using the Maryland CNC Test were more than 94 percent.  
Bilaterally, recognition scores using the Maryland CNC Test 
were 100 percent.  

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the Veteran does not have 
bilateral hearing loss for VA purposes.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

It appears to the Board that in an October 2009 letter, the 
Veteran's representative suggested that the Board remand the 
claim and asserted that the Veteran's hearing loss is due 
residuals of a gunshot wound in service.  The Board notes 
that additional development is not necessary given that the 
Veteran does not have current hearing loss pursuant to 38 
C.F.R. § 3.385.

Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence weighs against the claims, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to an increased rating for diabetes mellitus type 
II, currently evaluated as 20 percent disabling is not 
warranted.  Entitlement to an initial rating in excess of 0 
percent for service-connected diabetic nephropathy associated 
with diabetes mellitus type II is not warranted.  Entitlement 
to an increased rating for diabetic retinopathy associated 
with diabetes mellitus type II, currently evaluated as 10 
percent disabling is not warranted.  Entitlement to service 
connection for bilateral hearing loss is not warranted.  To 
this extent, the appeal is denied.  


REMAND

The Veteran is also claiming entitlement to service 
connection for low back disability, right knee disability, 
and bilateral wrist disability.

The Board notes that when the Veteran was afforded a VA 
examination in October 2006 (following a September 2005 Board 
remand) for his low back disability, right knee disability, 
and bilateral wrist disability, the VA examiner stated that 
he did not have the claims file.  The VA examiner stated that 
he could neither confirm nor deny the relationship of the 
current disabilities to service.  When the claims file was 
available to the examiner, he reviewed a September 2005 Board 
remand and stated in a January 2007 addendum that he was 
under the impression that the "remand essentially stated 
that the lack of support for the knee, wrist, and back 
condition in the SMR makes no difference.  The instruction 
was to accept the Veteran's statements as fact."  Based on 
this impression, the VA examiner stated that "[i]n spite of 
no SMR record of wrist, back or knee injury, the conditions 
apparently must be assumed service connected."  

The Board's review of the September 2005 remand instructions 
regarding the consideration of the Veteran's claims file does 
not show instructions to accept the Veteran's statement as 
fact.  The Board instructed the VA examiner to base his 
opinion on the evidence provided in the Veteran's claims 
file.  Here, the VA examiner based his opinion on what was 
inferred from the Board's September 2005 remand.  The Board 
further notes that the VA examiner was to offer an opinion as 
to whether it is at least as likely as not that the Veteran's 
low back disability, right knee disability, and bilateral 
wrist disability are related to service.  Given the VA 
examiner's response, Board believes that the VA medical 
opinion provided is inadequate and thus believes that 
obtaining an adequate VA medical opinion is appropriate 
before proceeding with appellate review.

Subsequent to the January 2007 addendum, the Veteran's 
representative asserted in a letter dated in October 2009 
that the Veteran injured his back jumping out of helicopters 
in combat.  Although the Veteran's service treatment records 
are silent for any back disability, the VA has determined 
that the Veteran did engage in combat.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are applicable and the assertions 
regarding the combat-related back disability are accepted.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examination (by a 
different examiner than the one who 
conducted the October 2006 examination) 
to determine the etiology of the claimed 
low back disability, right knee 
disability, and bilateral wrist 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file, the examiner should respond 
to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
current low back disability is causally 
related to the injury in service, to 
include jumping out of helicopters?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
current right knee disability is causally 
related to service, including jumping out 
of helicopters?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
current bilateral wrist disability is 
causally related to service?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.    

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of service connection for low back 
disability, right knee disability, and 
bilateral wrist disability.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


